Exhibit 10.05

 

THIRD AMENDMENT TO
CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of September 9, 2004, by BANK ONE, NA, a national banking association
having its principal office in Chicago, Illinois, as Lender (“Lender”);
MAGNETEK, INC., a Delaware corporation (“MagneTek”) and MAGNETEK ADS POWER,
INC., a Delaware corporation and Subsidiary of MagneTek, as Borrowers; and
MAGNETEK LEASING CORPORATION, a Delaware corporation, MAGNETEK MONDEL HOLDING,
INC., a Delaware corporation, MAGNETEK NATIONAL ELECTRIC COIL, INC., a Delaware
corporation and MONDEL ULC, an unlimited liability corporation organized under
the laws of Nova Scotia, Canada, as Guarantors.

 

Recitals

 

A.            The Borrowers, the Guarantors and the Lender have entered into a
Credit Agreement dated as of August 15, 2003, as amended by the First Amendment
to Credit Agreement dated as of November 25, 2003 and by the Second Amendment to
Credit Agreement dated as of February 12, 2004 (as amended, the “Credit
Agreement”). Capitalized terms used, but not defined, in this Amendment which
are defined in the Credit Agreement will have the meanings given to them in the
Credit Agreement.

 

B.            The Borrowers and the Guarantors desire that the Lender: (i) waive
certain Defaults, (ii) consent to the merger of Maxtec into its parent
corporation, MXT, with MXT as the surviving corporation, (iii) consent to the
dissolution of MXT and the distribution of all of its property, real and
personal, tangible and intangible, to MagneTek, and (iv) agree to certain
amendments to the Credit Agreement, all as contemplated by the terms, and
subject to the conditions, of this Amendment.

 

C.            The Lender is willing to waive such Defaults and amend the Credit
Agreement as contemplated by the terms, and subject to the conditions, of this
Amendment.

 

Statement of Amendment

 

In consideration of the mutual covenants and agreements and the conditions set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Lender, the
Borrowers, and the Guarantors hereby agree as follows:

 

1.             Waiver of Current Financial Covenant Defaults. Based on financial
information submitted by the Borrowers to the Lender, Defaults (collectively,
the “Current Covenant Defaults”) have occurred: (i) under Section 6.29.2 of the
Credit Agreement with respect to the Fixed Charge Coverage Ratio for the Test
Period ended June 27, 2004 (a required 1.25 to 1

 

--------------------------------------------------------------------------------


 

opposite an actual result of a negative ratio), (ii) Section 6.29.3 of the
Credit Agreement with respect to the EBITDA Covenant for the Test Period ended
June 27, 2004 [a required $1,100,000 opposite an actual result of ($1,766,000)],
and (iii) Section 6.34(c) of the Credit Agreement with respect to the Operating
Profit Covenant of TPG for the Test Period ended June 27, 2004 [a required
maximum loss of ($1,700,000) opposite an actual result of ($2,119,000)]. The
Loan Parties have requested that the Lender waive the Current Covenant Defaults.
 The Lender hereby waives the Current Covenant Defaults for the specific periods
indicated.  The waiver provided in this Section 1 and in Section 3.1 of this
Amendment will not apply to any other Default or Unmatured Default, whether
past, present, or future, including, without limitation, any violations of the
above described financial covenants as of dates other than that specifically
referenced in this Section 1. The waiver provided in this Section 1 and in
Section 3.1 of this Amendment, either alone or together with other waivers which
the Lender may give from time to time, shall not, by course of dealing,
implication or otherwise, obligate the Lender to waive any Default or Unmatured
Default, past, present or future, other than those specifically waived by this
Amendment, or reduce, restrict or in any way affect the discretion of the Lender
in considering any future waiver requested by the Borrowers or any of the other
Loan Parties.

 

2.                                       Amendments to the Credit Agreement.

 

2.1           The definitions of “Borrower”, “Borrowing Base Group Member” and
“ICG” in Section 1.1 of the Credit Agreement are hereby amended by deleting each
reference to “Maxtec”.

 

2.2           The definition of “Change of Control” in Section 1.1 of the Credit
Agreement is hereby amended in its entirety by substituting the following in its
stead:

 

“Change in Control” means any of the following (or any combination of the
following) whether arising from any single transaction or event or any series of
transactions or events (whether as the most recent transaction in a series of
transactions) which, individually or in the aggregate, results in: (a) the
acquisition by any Person or two or more Persons acting in concert (including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 25% or more of
the outstanding voting Capital Stock of MagneTek; (b) the election of a director
of MagneTek as a result of which at least a majority of MagneTek’s Board of
Directors does not consist of Continuing Directors; (c) MagneTek’s ceasing to
own, free and clear of all Liens (except for Permitted Liens and Liens in favor
of the Lender) or other adverse claims, 100% of the outstanding voting Capital
Stock of ADS (except as contemplated by Section 6.34) or Mondel Holding on a
fully diluted basis; or (d) Mondel Holding’s ceasing to own, free and clear of
all Liens (except in favor of the Lender) or other adverse claims, 100% of the
outstanding voting Capital Stock of Mondel Canada on a fully diluted basis.

 

2

--------------------------------------------------------------------------------


 

2.3           The definitions of “Consolidated Group” and “Loan Parties” in
Section 1.1 of the Credit Agreement are hereby amended by deleting each
reference to “Maxtec” and to “MXT”.

 

2.4           The definition of “Telemotive Inventory” in Section 1.1 of the
Credit Agreement is hereby amended by deleting each reference to “Maxtec” and to
“Maxtec’s”.

 

2.5           The definition of “Borrowing Base” in Section 1.1 of the Credit
Agreement is hereby amended in its entirety by substituting the following in its
stead:

 

“Borrowing Base” means, at any time, the sum of:

 

(a)           (i) 85% of the Eligible Accounts of each Borrowing Base Group
Member, other than ADS plus (ii) the lesser of (A)85% of the Eligible Accounts
of ADS or (B) $1,000,000;

 

plus        (b)           the least of:

 

(i)                                     the sum of: (A) 55% of ESI Inventory
which at such time is Eligible Inventory; (B) 25% of Telemotive Inventory which
at such time is Eligible Inventory; (C) 25% of Elevator Inventory which at such
time is Eligible Inventory; (D) 20% of PEG Raw Materials which at such time are
Eligible Inventory; (E) 10% of PEG Rectifiers which at such time are Eligible
Inventory; (F) 35% of PEG Finished Goods which at such time are Eligible
Inventory; and (G) the lesser of (1) $350,000 or (2) the sum of (x) 10% of
Mondel Canada Inventory which at such time is Eligible Inventory and (y) 10% of
Power Inventory which at such time is Eligible Inventory;

 

(ii)                                  80% of the Net Orderly Liquidation Value,
as of any date, of the then aggregate amount of Borrowers’ Eligible Inventory;
and

 

(iii)                               $4,000,000; and

minus     (c)           Reserves.

 

All Inventory will, as of any time, be valued at the lower of cost or market
value, determined on a FIFO basis.  No specified category of Inventory in
subparagraph (b) may be construed to include, and is deemed to exclude, any
Inventory specified to be in another category of Inventory

 

3

--------------------------------------------------------------------------------


 

such that all specified categories of Inventory are at all times mutually
exclusive for all purposes of this Agreement. The Lender may, in its Permitted
Discretion, reduce the advance rates set forth above or reduce one or more of
the other elements used in computing the Borrowing Base with 15 days advance
written notice of such change given to the Borrower Representative unless a
Default or an Unmatured Default then exists, in which case the Lender will give
the Borrower Representative contemporaneous telephone or written notice of such
change. Notwithstanding any term or condition of this Agreement to the contrary,
effective August 25, 2004, there shall be no Availability attributed to the
value of any Equipment.

 

2.6           The definition of “Equipment Availability” in Section 1.1 of the
Credit Agreement is hereby amended in its entirety by substituting the following
in its stead:

 

“Equipment Availability” means zero ($0) Dollars as of August 25, 2004.

 

2.7           The definition “Scheduled Equipment Availability Reduction” in
Section 1.1 of the Credit Agreement is hereby amended in its entirety by
substituting the following in its stead:

 

“Scheduled Equipment Availability Reduction” means $75,000.00 per calendar
quarter commencing on October 1, 2003; provided, however, that the last
Scheduled Equipment Availability Reduction will, for all purposes of this
Agreement, occur on July 1, 2004.

 

2.8           Section 5.23 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its stead:

 

5.23         Affiliate Transactions. Except as set forth on Schedule 5.23, as of
the Closing Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families, any of which matters would be
required to be disclosed in a proxy statement of MagneTek, other than matters
which are disclosed in its 2002 proxy statement.  For the Fiscal Year of the
Borrowers ending in June, 2004 and each Fiscal Year ending thereafter, the
Borrowers will allocate corporate and other overhead expenses of MagneTek to
SPA.  The amount allocated to SPA (“Allocated Overhead Amount”) will be at least
$255,000 per Fiscal Quarter.  MagneTek will cause SPA to begin paying

 

4

--------------------------------------------------------------------------------


 

the quarterly Allocated Overhead Amount to MagneTek in cash on October 1, 2004
and will cause SPA to continue paying the quarterly Allocated Overhead Amount in
cash on the first day of each calendar quarter thereafter occurring.  MagneTek
shall not take any actions, or enter into any agreements, that would limit,
restrict or defer its rights to receive such payments from SPA.  All of the
Capital Stock of J-Tec was sold, and the proceeds of such sale were received by
MagneTek, on or before the Closing Date.

 

2.9           The reference to MXT in Section 6.33 of the Credit Agreement is
hereby deleted.

 

3.                                      Merger of Maxtec and Dissolution of MXT.

 

3.1           The Loan Parties have requested that the Lender consent to, in
sequence: (i) the merger of Maxtec with and into MXT with MXT as the surviving
corporation (the “Merger”); and (ii) the dissolution of MXT (the “Dissolution”)
in accordance with the agreements, instruments and documents attached as Exhibit
A to this Amendment (collectively, the “Merger and Dissolution Documents”). The
Merger and Dissolution occurred prior to obtaining the consent of the Lender
which constitutes a Default of the Credit Agreement.  The Loan Parties have
requested that the Lender waive such Default.  Upon the terms and subject to the
conditions of this Amendment, the Lender hereby: (a) waives such Default and (b)
consents to the Merger and the Dissolution, without recourse, representation or
warranty.

 

3.2           To the extent not assumed by operation of law or by the Merger and
Dissolution Documents, MagneTek hereby acknowledges, confirms and agrees that it
is liable for, and it promises to pay, perform, and observe, all of the terms,
covenants, conditions, obligations, liabilities, and indebtedness of Maxtec and
MXT to the Lender of any type whatsoever, including, but not limited to, the
Obligations and all of terms, covenants, conditions, obligations, liabilities
and indebtedness of Maxtec and MXT under each of the Loan Documents to which
Maxtec or MXT is a party (or by which its property is bound) and all Obligations
hereinafter arising thereunder.

 

3.3           MagneTek agrees that the Liens of the Loan Documents, including,
without limitation, the after-acquired property clauses thereof, survived the
Merger and Dissolution and are, and will be, effective as to all of the property
described in the Loan Documents, whether then existing or owned, now existing or
owned or hereafter arising or acquired and whether acquired by Maxtec or MXT,
and all substitutions, replacements, renewals, reissues, accessions and
additions thereto or thereof, now existing or hereafter arising.

 

4.                                      Reaffirmation of Security. The
Borrowers, Guarantors and the Lender hereby expressly intend that this Amendment
shall not in any manner (i) constitute the refinancing, refunding, payment or
extinguishment of the Obligations evidenced by the existing Loan Documents; (ii)
be deemed to evidence a novation of the outstanding balance of the Obligations;
or (iii) affect, replace, impair, or extinguish the creation, attachment,
perfection or priority of the

 

5

--------------------------------------------------------------------------------


 

Liens on the Collateral granted pursuant to the Loan Documents evidencing,
governing or creating a Lien on the Collateral.  The Borrowers and Guarantors
ratify and reaffirm any and all grants of Liens to the Lender on the Collateral
as security for the Obligations, and the Borrowers and Guarantors acknowledge
and confirm that the grants of the Liens to the Lender on the Collateral: (a)
represent continuing Liens on all of the Collateral, (b) secure all of the
Obligations, and (c) represent valid, first and best Liens on all of the
Collateral except to the extent, if any, of the Permitted Liens.

 

5.             Representations. To induce the Lender to accept this Amendment,
the Borrowers and the Guarantors hereby represent and warrant to the Lender as
follows:

 

5.1           Each Borrower and Guarantor has full power and authority to enter
into, and to perform its obligations under, this Amendment, and the execution
and delivery of, and the performance of its obligations under and arising out
of, this Amendment have been duly authorized by all necessary corporate action.

 

5.2           This Amendment constitutes the legal, valid and binding
obligations of each Borrower and Guarantor enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally.

 

5.3           Each of the Borrower’s and each of the Guarantor’s representations
and warranties contained in the Loan Documents are complete and correct as of
the date of this Amendment (other than a representation or warranty that is
stated to relate solely to an earlier date) with the same effect as though such
representations and warranties had been made again on and as of the date of this
Amendment, subject to those changes as are not prohibited by, or do not
constitute a Default under, the Loan Documents; provided, however, that Schedule
5.9 of the Credit Agreement is hereby amended and restated in its entirety by
substituting in its stead the document attached as Exhibit B to this Amendment.

 

5.4           No Default or Unmatured Default has occurred and is continuing,
other than the Current Covenant Defaults and the Default specified under Section
3.1 of this Amendment.

 

5.5           On consummation of the Merger and Dissolution, MagneTek directly
acquired, and obtained good title to, all of the assets and properties, real and
personal, tangible and intangible, of Maxtec and MXT.

 

5.6           Maxtec, MXT and MagneTek each had adequate power and authority,
and each of them had full legal right to enter into each of the Merger and
Dissolution Documents to which it is a party, and to perform, observe and comply
with all of their respective agreements and obligations under each of such
Merger and Dissolution Documents.  The Lender continues to have, and had on the
consummation of the Merger and Dissolution, a first priority security interest
in and Lien on all of the assets and properties, real and personal, tangible and
intangible, formerly owned by Maxtec and/or MXT and now owned by MagneTek except
to the extent, if any, of the Permitted Liens.

 

6

--------------------------------------------------------------------------------


 

5.7           The execution and delivery by Maxtec, MXT and MagneTek of the
Merger and Dissolution Documents to which it is a party, the performance by
Maxtec, MXT and MagneTek of all of their respective agreements and obligations
under the Merger and Dissolution Documents to which it is a party, and the
consummation of the Merger and Dissolution pursuant to the Merger and
Dissolution Documents was duly authorized by all necessary corporate action on
the part of Maxtec, MXT and MagneTek and did not: (a)contravene any provision of
their respective Articles of Incorporation or Bylaws; (b) conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in the creation of any Lien upon any of the properties
of Maxtec, MXT or MagneTek under, any document creating any Indebtedness other
than the Loan Documents; (c) violate or contravene any provision of any law,
rule or regulation or any order, ruling or interpretation thereunder or any
decree, order or judgment of any Governmental Authority; (d) require any
waivers, consents or approvals by any of the creditors or trustees for creditors
of Maxtec, MXT, MagneTek or any other Person other than the Lender; or (e)
require any Person to make any filing under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, or the rules of the Federal Trade
Commission thereunder.  “Governmental Authority” means any nation or government,
any state or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, government or any agency or instrumentality thereof (including
any central bank).

 

6.             Costs and Expenses; Fee. The Borrowers will promptly on demand
pay or reimburse the Lender for the reasonable costs and expenses incurred by
the Lender in connection with this Amendment.  The Borrowers will pay to the
Lender an amendment and waiver fee in the amount of $15,000 upon Borrowers’ and
Guarantors’ execution of this Amendment.

 

7.             Release. The Borrowers and the Guarantors hereby release the
Lender from any and all liabilities, damages and claims arising from or in any
way related to the Loans or any of the Loan Documents, other than such
liabilities, damages and claims which arise after the execution of this
Amendment.  The foregoing release does not release or discharge, or operate to
waive performance by, the Lender of its express agreements and obligations
stated in the Loan Documents on and after the date of this Amendment.

 

8.             Continuing Effect of Credit Agreement. Except as expressly
amended hereby, all of the provisions of the Credit Agreement are ratified and
confirmed and remain in full force and effect.

 

9.             One Agreement; References; Fax Signature. The Credit Agreement,
as amended by this Amendment, will be construed as one agreement.  All
references in any of the Loan Documents to the Credit Agreement will be deemed
to be references to the Credit Agreement as amended by this Amendment.  This
Amendment may be signed by facsimile signatures, and if so signed, (i) may be
relied on by each party as if the document were a manually signed original and
(ii) will be binding on each party for all purposes.

 

10.           Captions. The headings to the Sections of this Amendment have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.

 

7

--------------------------------------------------------------------------------


 

11.           Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

12.           Entire Agreement. This Amendment, together with the Credit
Agreement and the other Loan Documents, sets forth the entire agreement of the
parties with respect to the subject matter of this Amendment and supersedes all
previous understandings, written or oral, in respect of this Amendment.

 

13.           Governing Law. This Amendment shall be governed by and construed
in accordance with the internal laws of the State of Ohio (without regard to
Ohio conflicts of law principles).

 

14.           Reaffirmation of Guaranties. The Guarantors hereby each reaffirm
their respective Guaranty and acknowledge and agree that no Guarantor is
released from its obligations under its Guaranty by reason of this Amendment and
that the obligations of the Guarantors under their respective Guaranties extend
to the Credit Agreement and the other Loan Documents as amended by this
Amendment.  This reaffirmation of Guaranty shall not be construed, by
implication or otherwise, as imposing any requirement that the Lender notify or
seek the consent of any of the Guarantors relative to any past or future
extension of credit, or modification, extension or other action with respect
thereto, in order for any such extension of credit or modification, extension or
other action with respect thereto to be subject to the Guaranties, it being
expressly acknowledged and reaffirmed that the Guarantors have under each
respective Guaranty consented, among others things, to modifications, extensions
and other actions with respect thereto without any notice thereof or consent
thereto.

 

15.           Other Documents. With the signing of this Amendment, the Borrowers
and Guarantors will deliver to the Lender such other documents, instruments, and
agreements deemed necessary or desirable by the Lender to effect the amendments
to the Borrowers’ credit facilities with the Lender contemplated by this
Amendment.

 

[REMAINDER INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Guarantors have executed this
Amendment to be effective as of the date set forth in the opening paragraph of
this Amendment.

 

 

THE BORROWERS:

 

 

 

 

 

MAGNETEK, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, Executive Vice

 

 

 

President and Chief Financial Officer

 

 

 

 

 

 

MAGNETEK ADS POWER, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

 

THE GUARANTORS:

 

 

 

 

 

MONDEL ULC

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

 

MAGNETEK MONDEL HOLDING, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

 

 

 

MAGNETEK LEASING CORPORATION

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

9

--------------------------------------------------------------------------------


 

 

MAGNETEK NATIONAL ELECTRIC COIL, INC.

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

Accepted at Cincinnati, Ohio,
as of September 9, 2004

 

 

 

BANK ONE, NA

 

 

 

 

 

By:

/s/ Jeffrey W. Swartz

 

 

 

Jeffrey W. Swartz, Vice President/Associate Director

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Merger and Dissolution Documents)

 

--------------------------------------------------------------------------------


 

FORM BCA 12.20 (rev, Dec. 2003)

 

ARTICLES OF DISSOLUTION

 

Business Corporation Act

 

 

 

Jesse White, Secretary of State

 

Department of Business Services

 

Springfield, IL 62756

 

Telephone (217) 782-6951

 

http://www.cyberdriveilinois.com

FILED

 

 

 

 

Remit payment in the form of a

JUL 01 2004

 

check or money order payable

 

 

to the Secretary of State

JESSE WHITE

 

 

SECRETARY OF STATE

 

 

                                      File#  5837-487-3  Filing Fee: $5.00
Approved:    /s/ [ILLEGIBLE]                                      Submit in
duplicate                                Type or print clearly in black ink
                          Do not write above this line
                                      

 

1.                                       CORPORATE NAME:  MXT HOLDINGS, INC.

 

2.                                       Post office address to which may be
mailed a copy of any process against the corporation that may be served on the
Secretary of State:

10900 Wilshire Blvd., Suite 850, Los Angeles, California 90024

 

 

3.

Dissolution of the corporation was duly authorized on June 10, 2004 in the
manner indicated below:

 

(Month & Day)  (Year)

(Mark an “X” in one box only)

 

o                                    By a majority of the incorporations,
provided no directors were named in the Articles of Incorporation and no
directors have been elected; or by a majority of the board of directors, in
accordance with Section 12.05, the corporation having issued no shares as of the
authorization of the dissolution

(Notes 1 & 2)

 

ý                                    By a written consent signed by all
shareholders entitled to vote on dissolution, in accordance with section 12.10,
board of director action not being required.

(Note 3)

 

o                                    By the shareholders, in accordance with
Section 12.15, a resolution having been duly adopted and submitted to the
shareholders. At a meeting of shareholders, not less than the minimum number of
votes required by statute and by the Articles of Incorporation were voted in
favor of the dissolution.

(Note 3)

 

o                                    By the shareholders, in accordance with
Section 12.15 and 7.10, a resolution having been duly adopted and submitted to
the shareholders. A consent in writing has been signed by shareholders having
not less than the minimum number of votes required by statute and by the
Articles of Incorporation, Shareholders who have not consented in writing have
been given notice in accordance with Section 7.10

(Note 3)

 

(COMPLETE ONLY WHEN APPLICABLE)

 

4.

(a)

List all issuances of shares not previously reported to the Secretary of State
(Including shares issued for cash or other property, share dividends, share
splits, share exchanges pursuant to Section 11.10, and shares to affect an
exchange or reclassification of issued shares) and give the value of the entire
consideration received therefore, less expenses; list any amounts added or
transferred to paid-in capital, without the issuance of shares.

 

 

(Note 4)

 

Date of Issuance
Or Contribution

 

Class

 

Per Value

 

Number of
Shares Issued

 

 

 

Entire Consideration
Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

 

 

 

(COMPLETE BOTH SIDES OF DOCUMENTS)

 

--------------------------------------------------------------------------------


 

(b)                               List all cancellations of shares not
previously reported to the Secretary of State and give the cost.

 

Date of Cancellation

 

Class

 

Number of Shares Cancelled

 

 

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

TOTAL

 

$

 

 

 

5.                                       Issued shares at date of execution:

 

Class

 

Series

 

Par Value

 

Number of Shares

 

Common Class A

 

 

 

$

.001

 

295,041.5

 

Common Class B

 

 

 

$

.001

 

291,667

 

 

6.                                       Paid-in capital at date of execution:

 

 

 

 

 

 

Paid-in Capital

 

$

1,760,125

 

 

(“Paid-in Capital” replaces the terms “Stated Capital” and “Paid-in Surplus” and
is equal to the total of these accounts.)

 

7.                                       The Undersigned corporation has caused
these articles to be signed by a duly authorized officer who affirms, under
penalties of perjury, that the facts stated herein are true. (All Signatures
must be in BLACK INK.)

 

Dated

June 10,

,

2004

 

MXT HOLDINGS, INC.

 

(Month & Day)

 

(Year)

 

(Exact Name of Corporation)

 

/s/ Tina D. McKnight

 

(Any authorized officer’s signature)

 

Tina D. McKnight, Secretary

 

(Type or print Name and Title)

 

 

--------------------------------------------------------------------------------

* If dissolution is authorized by the Incorporators or by the board of
directors, a majority of them must SIGN BELOW, and type or print name and title.

 

 

The undersigned affirms, under the penalties of  perjury, that the facts stated
herein are true.

 

Dated

June 10,

,

2004

 

 

 

(Month & Day)

 

(Year)

 

 

 

NOTES

 

1.               Incorporators are authorized to dissolve a corporation ONLY
before any shares have been issued AND before any directors have been named or
elected. The signatures of a majority of the incorporators must appear on these
Articles of Dissolution.

2.               Directors are authorized to dissolve a corporation ONLY before
any shares have been issued. In the event there are no officers, the signature
of a majority of the directors or such directors as may be designated by the
board must appear on these Articles of Dissolution.

3.               All dissolutions not authorized by the incorporators or the
directors must be authorized by the shareholders.

Shareholders may authorize dissolution by their unanimous written constent. This
does not require any action of the board of directors and does not require a
shareholders’ meeting.

Shareholder authorization may also be by vote at a shareholders’ meeting or by
less than unanimous consent, in writing, without a meeting.

To be effective, the dissolution must receive the affirmative vote or consent of
the holders of at least 2/3 of the outstanding shares entitled to vote on
dissolution and, if class voting applies, then also at least 2/3 of the votes
within each class.

If the articles of Incorporation so provide, the 2/3 vote requirement may be
superseded by any smaller or larger vote requirement, not less than a majority
of the outstanding shares entitled to vote and not less than a majority within
each class when class voting applies.

When shareholder authorization is by less than unanimous written consent, all
shareholders must be given notice of the proposed dissolution action at least
five days before the consent is signed. Shareholders who have not signed the
consent must be given prompt notice that dissolution was duly authorized.

4.               In the event of an increase in paid-in capital, all applicable
franchise taxes, penalties and interest must be paid before this document can be
accepted for filing.

 

--------------------------------------------------------------------------------


 

Delaware

 

The First State

 

I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF OWNERSHIP,
WHICH MERGES:

 

“MAXTEC INTERNATIONAL CORP.”, A DELAWARE CORPORATION, WITH AND INTO “MXT
HOLDINGS, INC.” UNDER THE NAME OF “MXT HOLDINGS, INC.”, A CORPORATION ORGANIZED
AND EXISTING UNDER THE LAWS OF THE STATE OF ILLINOIS, AS RECEIVED AND FILED IN
THIS OFFICE OF THE NINTH DAY OF JUNE, A.D. 2004, AT 7:50 O’CLOCK P.M.

 

 

 

 

/s/ Harriet Smith Windsor

 

 

[SEAL]

Harriet Smith Windsor, Secretary of State

 

 

AUTHENTICATION:

 

3220800

 

 

 

 

 

 

 

DATE:

 

07-08-04

 

--------------------------------------------------------------------------------


 

State of Delaware

 

Secretary of State

 

Division of Corporations

 

Delivered 07:50 PM 06/09/2004

 

FILED 07:50 PM 06/09/2004

 

SRV 040429121 - 2140276 FILE

 

 

CERTIFICATE OF OWNERSHIP AND MERGER

OF

MAXTEC INTERNATIONAL CORP.

(A Delaware Corporation)

INTO

MXT HOLDINGS, INC.

(As Illinois Corporation)

 

It is hereby certified that:

 

1.                                       MXT Holdings, Inc. (the “Corporation”)
is a business corporation of the State of Illinois.

 

2.                                       The Corporation is the owner of all of
the outstanding shares of each class of stock of Maxtec International Corp.,
which is a business corporation of the State of Delaware.

 

3.                                       The laws of the jurisdiction of
organization of MXT Holdings, Inc. permit the mergers of a business corporation
of that jurisdiction with a business corporation of another jurisdiction.

 

4.                                       The Corporation hereby merges Maxtec
International Corp. into the Corporation.

 

5.                                       The following is a copy of the
resolutions adopted on June 8, 2004 by the sole Director of the Corporation to
merge the said Maxtec International Corp. into the Corporation:

 

WHEREAS, the sole Director has deemed it to be in the best interests of this
Corporation that the Corporation merge with its wholly owned subsidiary, Maxtec
International Corp., a Delaware corporation (“Maxtec International”);

 

RESOLVED, that the Corporation shall merge with Maxtec International and that
this Corporation shall be the surviving corporation; and

 

RESOLVED FURTHER, that the Plan of Merger attached hereto as Exhibit A (the
“Plan of Merger”) is hereby approved, and the President and Secretary, or any
other officers of the Corporation, are hereby authorized and directed to execute
said Plan of Merger on behalf of the Corporation;

 

RESOLVED FURTHER, that the Plan of Merger shall be filed with the Secretary of
State of the State of Illinois and shall be effective upon the completion of
said filing; and

 

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that pursuant to the Plan of Merger, upon the effective date
of the merger, that this Corporation will succeed to all assets, rights, powers
and property, held by Maxtec International immediately prior to the effective
date of the merger, and shall be subject to all actions previously taken by the
Board of Directors of Maxtec International, and shall be subject to all debts,
liabilities and obligations of Maxtec International as constituted immediately
prior to the effective date of the merger; and

 

RESOLVED FURTHER, that the outstanding shares of Maxtec International shall be
cancelled and no stock of Maxtec International or other consideration shall be
delivered in exchange thereof, and

 

RESOLVED FURTHER, that this Corporation does hereby agree that it may be served
with process in the State of Delaware in any proceeding for enforcement of the
obligations of Maxtec International, as well as for enforcement of any
obligations of this Corporation arising from the merger herein provider for;
does hereby irrevocably appoint the Secretary of State of the State of Delaware
as its agent to accept service of process in any such proceeding; and does
hereby specify the following address to which a copy of such process shall be
mailed by the Secretary of State of the State of Delaware:

 

Corporate Secretary

Magnetek, Inc.

10900 Wilshire Blvd., suite 850

Los Angeles, CA. 90024

 

RESOLVED FURTHER, that the officers of this Corporation be, and they hereby are,
authorized to execute any further documents, certificates or instruments
necessary or appropriate to effectuate the foregoing resolutions.

 

Executed on: June 8, 2004

 

 

 

By:

/s/ Tina D. McKnight

 

 

 

Authorized Officer

 

 

 

 

Name:

Tina D. McKnight

 

 

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

[SEAL]

 

OFFICE OF THE SECRETARY OF STATE

JESSE WHITE  • Secretary of State

 

JUNE 16, 2004

5837-487-3

 

 

 

CSC NETWORKS

801 ADLAI STEVENSON DR

SPRINGFIELD, IL 62703

 

RE MXT HOLDINGS, INC.

 

 

DEAR SIR OR MADAM:

 

ENCLOSED YOU WILL FIND THE ARTICLES OF MERGER REGARDING THE ABOVE NAMED
CORPORATION.

 

FEES IN THIS CONNECTION HAVE BEEN RECEIVED AND CREDITED.

 

THIS DOCUMENT MUST BE RECORDED IN THE OFFICES OF THE RECORDERS OF THE COUNTIES
IN WHICH THE REGISTERED OFFICES OF THE MERGING CORPORATIONS ARE LOCATED. IN
ORDER TO COMPLY WITH ARTICLE 6 OF THE COUNTIES CODE, AS AMENDED JANUARY 1, 1995,
THE PAGES OF THIS DOCUMENT MUST BE SEPARATED BEFORE IT IS PRESENTED FOR
RECORDING.

 

THE SURVIVING CORPORATION SHALL EXECUTE A REPORT FOLLOWING MERGER (FORMS ARE
ENCLOSED) AND FILE SAME IN THIS OFFICE WITHIN SIXTY DAYS AFTER MERGER.

 

SINCERELY YOURS,

 

/s/ Jesse White

 

JESSE WHITE

SECRETARY OF STATE

 

DEPARTMENT OF BUSINESS SERVICES

CORPORATION DIVISION

TELEPHONE (217) 782-6961

 

JW.CD

 

Springfield, Illinois 62756

 

--------------------------------------------------------------------------------


 

FORM BCA 11.25 (rev. Dec. 2003)

 

ARTICLES OF MERGER,

 

CONSOLIDATION OR EXCHANGE

 

Business Corporation Act

 

 

 

Jesse White, Secretary of State,

 

Department of Business Services

 

Springfield, IL 82758

 

Telephone (217) 782  6961

 

www.Cyberdriveilinois.com

 

 

 

Remit payment in the form of a

 

check or money order payable

 

to the Secretary of State

FILED

 

 

 

 

The filing fee is $100, but if merger or

JUL 16 2004

 

consolidation involves more than 2

 

 

corporations, $50 for each additional

JESSE WHITE

 

corporation

SECRETARY OF STATE

 

 

                                                              File# 5837-487-3
Filing Fee: $ 100.00 Approved:   /s/ [ILLEGIBLE]
                             Submit in duplicate                         Type or
Print clearly in black ink                          Do not write above this line

 

NOTE: Strike inapplicable words in items 1, 3 and 4.

 

1.               Names of the corporations proposing to merge consolidate
exchange shares, and the state or country of their incorporation:

 

Name of Corporation

 

State or Country
of Incorporation

 

Corporation
File Number

 

 

 

 

 

MXT Holdings, Inc.

 

Illinois

 

5837-4873

Maxtec International Corp.

 

Delaware

 

5483-0912

 

2.               The laws of the state or country under which each corporation
is incorporated permits such merger, consolidation or exchange.

 

3.               (a)          Name of the surviving corporation:  MXT Holdings,
Inc.

 

(b)         It shall be governed by the laws of:   Illinois

 

If not sufficient space to cover this point, add one or more sheets of this
size.

 

4.               Plan of merger is as follows:

 

See attached Agreement of Merger

 

--------------------------------------------------------------------------------


 

5.               Plan of merger consolidation exchange was approved as to each
corporation not organized in Illinois, in compliance with the laws of the state
under which it is organized, and (b) as to each Illinois corporation, as
follows:

 

(The following items are not applicable to mergers under §11.30 — 90% owned
subsidiary provisions. See Article %)

 

(Only “X” one box for each Illinois corporation)

 

Name of Corporation

 

By the shareholders, a reso-
lution of the board of direc
tors having been duly
adopted and submitted to a
vote at a meeting of share-
holders. Not less than the
minimum number of votes
required by statute and by
the articles of Incorporation
voted in favour of the action
taken.
(§ 11.20)

 

By written consent of the
shareholders having notless
than the minimum number of
votes required by statute and
by the articles of Incorpora-
tion . Shareholders who have
not consented in writing have
been given notice in accor-
dance with § 7.10 (§ 11.20)

 

By written consent
of ALL the share-
holders entitled to
vote on the action.
In accordance with
§ 7.10 & § 11.20

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

 

 

 

 

 

 

 

 

 

o

 

o

 

o

 

 

6.               (Not applicable if surviving, new or acquiring corporation is
an Illinois corporation)

 

It is agreed that, upon and after the issuance of a certificate of merger,
consolidation or exchange by the Secretary of State of the State of Illinois.

 

a.               The surviving, new or acquiring corporation may be served with
process in the State of Illinois in any proceeding for the enforcement of any
obligation of any corporation organized under the laws of the State of Illinois
which is a party to the merger, consolidation or exchange and in any proceeding
for the enforcement of the rights of a dissenting shareholder of any such
corporation organized under the laws of the State of Illinois against the
surviving, new or acquiring corporation.

 

b.              The Secretary of State of the State of Illinois shall be and
hereby is Irrevocably appointed as the agent of the surviving, new or acquiring
corporation to accept service of process in any such proceedings, and

 

c.               The surviving, new, or acquiring corporation will promptly pay
to the dissenting shareholders of any corporation organized under the laws of
the State of Illinois which is a party to the merger, consolidation or exchange
the amount, if any, to which they shall be entitled under the provisions of “The
Business Corporation Act of 1983” of the State of Illinois with respect to the
rights of dissenting shareholders.

 

--------------------------------------------------------------------------------


 

7.                                     (Complete this item if reporting a merger
under § 11.30—90% owned subsidiary provisions.)

 

a.               The number of outstanding shares of each class of each merging
subsidiary corporation and the number of such shares of each class owned
immediately prior to the adoption of the plan of merger by the parent
corporation, are:

 

Name of Corporation

 

Total Number of Share
Outstanding
of Each Class

 

Number of Shares of Each Class
Owned Immediately Prior to
Merger by the Parent Corporation

 

 

 

 

 

 

 

Maxtec International Corp.

 

4,555 Class A Common

 

4,555 Class A Common(100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.              (Not applicable to 100% owned subsidiaries)

 

The date of mailings a copy of the plan of merger and notice of the right to
dissent to the shareholders of each merging subsidiary corporation was
                                 ,               .

 

 

(Month & Day)

Year

 

 

Was written consent for the merger or written waiver of the 30-day period by the
holders of all the outstanding shares of all subsidiary corporation received?
    o Yes    o No

 

(If the answer is “No,” the duplicate copies of the Articles of Merger may not
be delivered to the Secretary of State until after 30 days following the mailing
of a copy of the plan of merger and of the notice of the right to dissent to the
shareholders of each merging subsidiary corporation.)

 

8.                                     The undersigned corporation have caused
these articles to be signed by their duly authorized officers, each of whom
affirms, under penalties of perjury, that the facts stated herein are true. (All
signature must be in BLACK INK.)

 

Dated:

 

June 8

 

,

2004

 

 

MXT Holdings, Inc.

 

 

(Month & Day)

 

 

(Year)

 

 

(Exact Name of Corporation)

 

 

 

 

 

 

 

/s/ Tina D. McKnight

 

 

 

 

(Any authorized officer’s signature)

 

 

 

 

 

 

 

 

 

 

 

Tina D. McKnight, Secretary

 

 

 

 

(Type or Print Name and Title)

 

 

 

 

 

 

 

 

 

 

 

Dated

 

June 8

 

,

2004

 

 

Maxtec International Corp.

 

 

(Month & Day)

 

 

(Year)

 

 

(Exact Name of Corporation)

 

 

 

 

 

 

 

/s/ Tina D. McKnight

 

 

 

 

(Any authorized officer’s signature)

 

 

 

 

 

 

 

 

 

 

 

Tina D. McKnight, Secretary

 

 

 

 

(Type of Print Name and Title)

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

,

 

 

 

 

 

 

(Month & Day)

 

 

(Year)

 

 

(Exact Name of Corporation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Any authorized officer’s signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Type of Print Name and Title)

 

 

 

 

 

--------------------------------------------------------------------------------


 

AGREEMENT OF MERGER

 

This Agreement of Merger, dated June 8, 2004 (“Merger Agreement”) between Maxtec
International Corp., a Delaware Corporation (“Maxtec International”) and MXT
Holdings, Inc., an Illinois corporation (“MXT Holdings”) (“MXT Holdings”  or the
“Surviving Corporation”) (Maxtec International and MXT Holdings hereinafter
collectively referred to as the “Constituent Corporations”),

 

WITNESSETH:

 

WHEREAS, MXT Holdings owns all of the outstanding shares of capital stock of
Maxtec International; and

 

WHEREAS, the Board of Directors of the Constituent Corporation deem it advisable
and in the best interest of the Constituent Corporation that Maxtec
International be merged into MXT Holdings.

 

NOW, THEREFORE, the Constituent Corporations hereby agree as follows:

 

ARTICLE I

 


THE CONSTITUENT CORPORATIONS

 

1.01                           (a)                                  Maxtec
International was incorporated under the laws of the State of Delaware on
October 9, 1987.

 

(b)                                 Maxtec International is authorized to issue
an aggregate of 120,000 shares of Class A Common Stock and 12,999 shares of
Class B Common Stock.

 

(c)                                  On the date hereof, 4,555 shares of Maxtec
International’s Class A Common Stock are issued and outstanding.

 

1.02                           (a)                                  MXT Holdings
was incorporated under the laws of the State of Illinois on June 7, 1995.

 

(c)                                  MXT Holdings is authorized to issue an
aggregate of 1,000,000 shares of Class A common stock and 1,000,000 shares of
Class B common stock.

 

(d)                               On the date hereof, 295,041.5 Class A Common
Stock and 291,667 Class B Common Stock of MXT Holdings are issued and
outstanding.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Merger

 

2.01 (a) The Merger shall become effective at such time (“Effective Time of
Merger”) as this Agreement, Articles of Merger, and Certificate of Ownership and
Merger of each Constituent Corporation are simultaneously filed with the
Secretary of State of the State of Illinois and Delaware.

 

(b)  At the Effective Time of the Merger, Maxtec International shall be merged
into MXT Holdings and the separate corporate existence of Maxtec International
shall thereupon cease. MXT Holdings shall be surviving corporation in the Merger
and the separate corporate existence of MXT Holdings, with all its purposes,
objects, rights, privileges, powers, immunities and franchises, shall continue
unaffected and unimpaired by the Merger.

 

2.02 (a) The Surviving Corporation shall succeed to all of the rights,
privileges, powers, immunities and franchises of Maxtec International, all of
the properties and assets of Maxtec International, and interests due or
belonging to Maxtec International and shall be subject to, and responsible for,
all of the debts, liabilities and obligations of Maxtec International.

 

(b)   If, at any time after the Effective Time of the Merger, the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments, assurance or any other actions or things are necessary or desirable
to vest, perfect or confirm of record or otherwise in the Surviving Corporation
its right, title or interest in, to or under any of the rights, properties or
assets of Maxtec International acquired or to be acquired by the Surviving
Corporation as a result of , or in connection with, the Merger or to otherwise
carry out this Merger Agreement,  the officers and directors of the Surviving
Corporation shall and will be authorized to execute and deliver, in the name and
on behalf of the Constituent Corporations or otherwise, all such deeds, bills of
sale, assignments and assurances and to take and do, in the name and on behalf
of the Constituent Corporations or otherwise, all such other actions and things
as may be necessary or desirable to vest, perfect or confirm any and all right,
title and interest in, to and under such right, properties or assets in the
Surviving Corporation or to otherwise carry out this Merger Agreement

 

ARTICLE III

 

Articles of Incorporation, Bylaws and
Directors and Officers of the Surviving Corporation

 

3.01 The Articles of Incorporation of MXT Holdings in effect immediately prior
to the Effective Time of the Merger, shall be the Articles of Incorporation of
the Surviving Corporation unless and until amended as provided by law and such
Articles of Incorporation.

 

--------------------------------------------------------------------------------


 

3.02 The Bylaws of MXT Holdings in effect immediately prior to the Effective
Time of the Merger, shall be the Bylaws of the Surviving Corporation unless and
until amended or repealed as provided by law, the Articles of Incorporation and
such Bylaws.

 

3.03 The directors and officers of MXT Holdings immediately prior to the
Effective Time of the Merger, shall be the directors and officers, respectively,
of the Surviving Corporation, in each case until their successors shall have
been elected, qualified or until otherwise provided by law.

 

ARTICLE IV

 

Effect of The Merger on the Capital Stock of the
Constituent Corporations: Exchanges of Certificates

 

4.01 As of the Effective Time of the Merger, by virtue of the Merger and without
any action on the part of the holder of any shares of MXT Holdings, the
outstanding shares of Maxtec International, all of which are owned by MXT
Holdings, shall be cancelled and no stock or other consideration shall be
delivered in exchange therefore.

 

ARTICLE V

 

Termination and Amendment

 

5.01 This Merger Agreement may be terminated at any time prior to the Effective
Time of the Merger by mutual agreement of the Boards of Directors of the
Constituent Corporations.

 

5.02 In the event of the termination of this Merger Agreement as provided above,
this Merger Agreement shall forthwith become void and there shall be no
liability on the part of either Maxtec International or MXT Holdings or their
respective officers and directors.

 

5.03 This Merger Agreement may be amended by the parties hereto any time before
or after approval hereof by the directors of either Maxtec International or MXT
Holdings. This Merger Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

IN WITNESS WHEREOF, the parties have duly executed this Merger Agreement as of
the date first above written.

 

 

MAXTEC INTERNATIONAL CORP.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Tina D. McKnight

 

 

 

Tina D. McKnight, Secretary

 

 

 

 

 

MXT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

 

 

By:

/s/ Tina D. McKnight

 

 

 

Tina D. McKnight, Secretary

 

--------------------------------------------------------------------------------


 

ACTION BY WRITTEN CONSENT

OF THE SOLE DIRECTOR OF

MXT HOLDINGS, INC.

AN ILLINOIS CORPORATION

 

The undersigned, being the sole Director of MXT Holdings, Inc., an Illinois
Corporation (the “Corporation”) hereby consents to the adoption of the following
resolutions:

 

WHEREAS, Magnetek, Inc. (hereinafter “Shareholder”), owning all the issued and
outstanding shares of the common stock of this Corporation, has executed and
delivered to the Secretary of this Corporation a Written Consent to Action by
the Sole Shareholder of MXT Holdings, Inc. to wind up its affairs and dissolve
this Corporation; and

 

WHEREAS, it is deemed to be in the best interests of this Corporation and its
Shareholder to voluntarily dissolve the Corporation and to adopt a Plan of
Complete Liquidation and Distribution (hereinafter “Plan”) of its assets;

 

RESOLVED, that in accordance with Section 12.10 of the Illinois Buisness
Corporation Act and Section 332 of the Internal Revenue Code of 1986, as
amended, this Corporation does hereby elect to wind up its affairs and
voluntarily dissolve as of June 10, 2004; and

 

RESOLVED FURTHER, that the following Plan be adopted:

 

1.               All of the taxes, obligations and liabilities on the part of
this Corporation having been paid, are being paid, or are adequately provided
for; therefore, no written notice of the proceedings for the voluntary
dissolution and winding up of this Corporation need be given to creditors.

 

2.               All remaining assets of the Corporation shall be distributed to
the Shareholder in complete redemption and cancellation of all the outstanding
stock of this Corporation. Any receivables due to the Corporation shall be
collected as soon as possible and the cash derived therefrom shall be
distributed to the Shareholder.

 

3.               Immediately following the distribution of all assets of this
Corporation and the payment of all the debts and liabilities of the Corporation,
or adequate provisions having been made therefore, Articles Of Dissolution shall
be filed with the Illinois Secretary of State’s Office as required by Section
12.20 of the Illinois Business Corporation Act.

 

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that the officers of this Corporation be, and they hereby are,
authorized to execute any further documents, certificates or instruments
necessary or appropriate to effectuate the foregoing resolutions.

 

 

 

/s/ David P. Reiland

 

David P. Reiland

 

--------------------------------------------------------------------------------


 

WRITTEN CONSENT TO ACTION

BY THE SOLE SHAREHOLDER

OF

MXT HOLDINGS, INC.

AN ILLINOIS CORPORATION

 

The undersigned, being the sole shareholder of MXT Holdings, Inc., an Illinois
Corporation (the “Corporation”) hereby consents to the adoption of the following
resolutions:

 

WHEREAS, it is deemed advisable and in the best interests of the Corporation
that this Corporation wind up its affairs and voluntarily dissolve;

 

RESOLVED, that the undersigned, holding of record 255,208 Class A Common shares
of capital stock and 503,698 Class B Common shares of capital stock of said
Corporation, constituting all of the outstanding shares and voting power of said
Corporation, does hereby elect and consent to the winding up of the affairs of
said Corporation and to its voluntary dissolution; and

 

RESOLVED FURTHER, that the proposed Plan of Complete Liquidation and
Distribution for winding up the affairs and dissolving the Corporation is hereby
approved in all respects; and

 

RESOLVED FURTHER, that the undersigned hereby further directs the Directors and
officers of said Corporation to take such further action as may be necessary or
proper to wind up the affairs and dissolve this Corporation.

 

Dated as of June 10, 2004.

 

 

 

MAGNETEK, INC.

 

 

 

 

 

/s/ David P. Reiland

 

David P. Reiland, Vice President

 

 

 

 

 

/s/ Tina D. McKnight

 

Tina D. McKnight, Secretary

 

--------------------------------------------------------------------------------


 

BILL OF SALE AND ASSIGNMENT

 

This BILL OF SALE AND ASSIGNMENT (this “Bill of Sale and Assignment’) is made as
of July 1, 2004 (the “Effective Date”) by and between MXT Holdings, Inc., an
Illinois corporation (“Subsidiary”) and Magnetek, Inc., a Delaware corporation
(“Magnetek”).

 

WHEREAS, Magnetek has made a business decision to discontinue the operation of
Subsidiary’s business as a separate subsidiary of Magnetek and will continue
such business as a division of Magnetek, and Magnetek, consistent therewith, is
filing for dissolution of the Subsidiary with the State of Illinois; and

 

WHEREAS, upon dissolution of the Subsidiary, all of its inventory, equipment,
accounts receivable, and any and all other property (collectively the “Assets”)
will be transferred and assigned to Magnetek, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Subsidiary and Magnetek hereby agree as
follows:

 

1.                                     Conveyance and Transfer of Property. As
of the Effective Date of this Bill of Sale and Assignment, Subsidiary hereby
sells, conveys, transfers, assigns and delivers unto Magnetek, AS IS, WHERE IS,
AND WITH ALL FAULTS, all legal and beneficial right, title and interest of the
Subsidiary in and to the Assets, subject to: (i) all security interests and
other liens of Bank One, NA under the Credit Agreement dated as of August 15,
2003 among Magnetek, the Subsidiary, and certain other subsidiaries of Magnetek
(as heretofore or hereafter amended, collectively, the “Credit Agreement”), the
Collateral Documents (as defined in the Credit Agreement) and the other Loan
Documents (as defined in the Credit Agreement) and (ii) all other valid and
enforceable liens and encumbrances, if any.

 

2.                                       Consideration. In consideration for the
sale, assignment and transfer to Magnetek of all of Subsidiary’s Assets,
Magnetek hereby assumes as of the Effective Date of this Bill of Sale and
Assignment: (i) all of the Obligations (as defined in the Credit Agreement) of
the Subsidiary and (ii) all other valid and enforceable liens and encumbrances
of Subsidiary with respect to such assets (the “Purchase Price”).

 

3.                                     Subsidiary’s Limited Representations and
Warranties. Subsidiary hereby represents and warrants that:

 

(a)                                  Existence and Power. Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Illinois and is wholly owned by Magnetek at the time of this
transaction. Subsidiary has all corporate power and authority and all
governmental licenses, authorizations, consents and approvals to own the Assets.

 

(b)                                 Authority: Enforceability. Subsidiary has
full capacity, right, and all corporate

 

--------------------------------------------------------------------------------


 

power and authority, to enter into this Bill of Sale and Assignment and
consummate the transactions contemplated hereunder.

 

(c)                                Title to Assets. Subsidiary hereby represents
and warrants to Magnetek that it has all legal and beneficial right, title and
interest in and to the Assets subject to the liens and encumbrances set forth in
Section 1.

 

4.                                     Magnetek’s Representations and
Warranties. Magnetek hereby represents and warrants that:

 

(a)                                  Residence. Magnetek is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. Magnetek has full capacity, right, and all corporate power and
authority, to enter into this Bill of Sale and Assignment and consummate the
transactions contemplated hereunder.

 

(b)                               Knowledge of Business and Assets. Magnetek is
familiar with Subsidiary’s business and with the Assets and has seen and
inspected, or prior to the Effective Date will see and inspect, all of the
Assets to be transferred pursuant to this Bill of Sale and Assignment and
further, Magnetek accepts the Assets, “AS IS, WHERE IS AND WILL ALL FAULTS”.

 

5.                                     Governing Law. This Bill of Sale and
Assignment will be governed by and interpreted in accordance with the laws of
the State of Delaware, including all matters of construction, validity,
performance and enforcement, without giving effect to principles of conflict of
laws.

 

6.                                     Further Acts. Each party will in good
faith perform such further acts and execute such additional agreements as
necessary to effectuate the purposes of this Bill of Sale and Assignment.

 

7.                                     Entire Agreement. This Bill of Sale and
Assignment shall, together with the Plan of Complete Liquidation and Dissolution
of the Subsidiary made on or about June 10, 2004, constitute the entire
agreement between Magnetek and Subsidiary, and no prior agreements, oral or
written, shall be binding upon either party to the extent that they purport to
be binding with respect to the transactions contemplated hereby.

 

8.                                     Non-Waiver. Unless expressly waived in
writing, the failure of either party to enforce the terms of this Bill of Sale
and Assignment or to take action to remedy any alleged breach of this Bill of
Sale and Assignment shall not constitute a waiver of such alleged breach or
failure to perform, nor shall it constitute a waiver of either party’s rights
with respect to any subsequent failure to perform or alleged breach of this Bill
of Sale and Assignment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Bill of Sale and Assignment
as of the date first above written.

 

 

MXT HOLDINGS, INC.

MAGNETEK, INC.

 

 

 

 

By:

/s/ David P. Reiland

 

By:

/s/ David P. Reiland

 

 

David P. Reiland

 

David P. Reiland

 

President

 

Executive Vice President

 

 

And Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 


EXHIBIT B

 

(Replacement Schedule 5.9)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

 

CAPITALIZATION AND SUBSIDIARIES

 

[Schedule 5.9 sets forth (a) a correct and complete list of the name and
relationship to the Borrowers of each and all of the Borrowers’ Affillates, (b)
the location of the chief executive office of the Borrowers and each of its
Subsidiaries and each other location where any of them have maintained their
chief executive office in the past five years, (c) a true and complete listing
of each class of each of the Loan Parties’ authorized Capital Stock and, with
respect to all loan Parties other than Magnetek, is owned beneficially and of
record by the Persons identified on Schedule 5.9, and (d) the type of entity of
each of the Loan Parties.]

 

[With respect to each Loan Party, Schedule 5.9 also sets forth the employer or
taxpayer identification number of each Loan Party and the organizational
identification number issued by each Loan Party’s jurisdiction of organization
or a statement that no such number has been issued.]

 

Missing information to be supplemented at such time as the stock certificates
are delivered pursuant to Section 4.2(h) of the Credit Agreement.

 


MAGNETEK, INC.

Jurisdiction of Organization

 

Delaware

Type of Entity

 

Corporation

Employer or Tax ID Number

 

95-3917584

Chief Executive Office(s)

 

10900 Wilshire Blvd., Suite 850
Los Angeles, CA 90024

Classes of Stock Outstanding

 

Common Stock

Stock Certificate Number(s)

 

n/a

Authorized Shares

 

n/a

Issued Shares

 

n/a

Shares Owned By

 

n/a

Percent Ownership

 

n/a

 

--------------------------------------------------------------------------------


 


MAGNETEK ADS POWER, INC.

Jurisdiction of Organization

 

Delaware

Type of Entity

 

Corporation

Employer or Tax ID Number

 

94-3389525

Chief Executive Office(s)

 

2025 Royal Lane
Dallas, TX 75229

Classes of Stock Outstanding

 

Common Stock

Stock Certificate Number(s)

 

#2

Authorized Shares

 

1,000

Issued Shares

 

1

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

100%

 

 

 


MAGNETEK MONDEL HOLDING, INC.

Jurisdiction of Organization

 

Delaware

Type of Entity

 

Corporation

Employer or Tax ID Number

 

62-1842647

Chief Executive Office(s)

 

10900 Wilshire Boulevard, Suite 850
Los Angeles, CA 90024

Classes of Stock Outstanding

 

Common Stock

Stock Certificate Number(s)

 

#1

Authorized Shares

 

1,000

Issued Shares

 

1,000

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

100%

 

 

 


MONDEL ULC

Jurisdiction of Organization

 

Delaware

Type of Entity

 

Corporation

Employer or Tax ID Number

 

Ontario Tax ID #5445930
Business Code: 873370191 RC0002

Chief Executive Office(s)

 

2610 Dunwin Drive
Mississauga, Ontario L5L-IJ5

Classes of Stock Outstanding

 

Common Stock

Stock Certificate Number(s)

 

#2

Authorized Shares

 

50,000,000

Issued Shares

 

1

Shares Owned By

 

Magnetek Mondel Holding, Inc.

Percent Ownership

 

100%

 

--------------------------------------------------------------------------------


 


MAGNETEX INDUSTRIAL CONTROLS GROUP (UK) LIMITED

Jurisdiction of Organization

 

United Kingdom

Type of Entity

 

Company

Employer or Tax ID Number

 

Company number 4657162

Chief Executive Office(s)

 

27 St. Cuthberts Street
Bedford
Bedfordshire MK40 3JG

Classes of Stock Outstanding

 

Common Stock

Stock Certificate Number(s)

 

#1

Authorized Shares

 

1,000

Issued Shares

 

1

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

100%

 

 

 


MAGNETEX, S.P.A.

Jurisdiction of  Organization

 

Italy

Type of Entity

 

Company

Employer or Tax ID Number

 

n/a

Chief Executive Office(s)

 

52028 Terranuova Bracciolini
(AR) Italy

Classes of Stock Outstanding

 

Common

Stock Certificate Number(s)

 

 

Authorized Shares

 

22,000,000

Issued Shares

 

14,300,000

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

100%

 

 

 


MAGNETEX INDUSTRIAL CONTROLS GROUP (UK) LIMITED

Jurisdiction of Organization

 

Hungary

Type of Entity

 

Company

Employer or Tax ID Number

 

n/a

Chief Executive Office(s)

 

Cehmester u.3 2013-Pomaz (Budapest) Hungary

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, S.p.A.

Percent Ownership

 

100%

 

--------------------------------------------------------------------------------


 


MAGNETEX CHINA

Jurisdiction of Organization

 

China

Type of Entity

 

Company

Employer or Tax ID Number

 

n/a

Chief Executive Office(s)

 

Block 17, Area A, Tantou Western Industrial Park, Songgan,
Bao’an District Shenzhen, 518105, China

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, S.p.A.

Percent Ownership

 

100%

 

Note: Magnetek China is currently owned by ARCO, a Hong Kong company that is
being dissolved. ARCO is 95% owned by SpA and 5% owned by KFT (SpA’s Hungarian
subsidiary). After dissolution of ARCO, Magnetek, China will be 100% owned by
SpA.

 


MAGNETEX VERTRIEBSGESELLSCHAFT MBH

Jurisdiction of Organization

 

Germany

Type of Entity

 

Company

Employer or Tax ID Number

 

n/a

Chief Executive Office(s)

 

Osterwald StraBe, Haus C11/III
D-80805 Munchen Deutschland

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, S.p.A.

Percent Ownership

 

67%

 

NOTE: This company was established to sell product in Germany and is essentially
a sales office. It is 1/3 owned by Peter Raadsen, the sales person in Germany.

 

--------------------------------------------------------------------------------


 

NOTE: THE FOLLOWING ENTITIES ARE ALL INACTIVE

 

MAGNETEK NATIONAL ELECTRIC COIL, INC. (Inactive)

Jurisdiction of Organization

 

Delaware

Type of Entity

 

Corporation

Employer of Tax ID Number

 

76-0150791

Chief Executive Office(s)

 

26 Century Boulevard, Suite 600
Nashville, TN 37214

Classes of Stock Outstanding

 

Common Stock

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

100%

 

MAGNETEK LEASING CORPORATION (Inactive)

Jurisdiction of Organization

 

Delaware

Type of Entity

 

Corporation

Employer of Tax ID Number

 

95-4367265

Chief Executive Office(s)

 

10900 Wilshire Boulevard, Suite 850
Los Angeles, CA 90024

Classes of Stock Outstanding

 

Common; Preferred

Stock Certificate Number(s)

 

#3; Issued to third party

Authorized Shares

 

1,000; 100,000

Issued Shares

 

100; 50,000

Shares Owned By

 

Magnetek, Inc.; Equilease Leasing Corporation

Percent Ownership

 

80% by Magnetek, Inc.

 

MAGNETEK DE MEXICO, S.A. DE C.V.(Inactive)

Jurisdiction of Organization

 

Mexico

Type of Entity

 

Company

Employer of Tax ID Number

 

n/a

Chief Executive Office(s)

 

 

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

99%

 

--------------------------------------------------------------------------------


 

MANUFACTURAS ELECTRICAS DE REYNOSA, S.A. DE C.V. (Inactive)

Jurisdiction of Organization

 

Mexico

Type of Entity

 

Company

Employer of Tax ID Number

 

n/a

Chief Executive Office(s)

 

Brecha E 99 Nte.
Parque Industrial
Reynosa Reynosa, Tamaulipas Mexico C.P. 88780

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

99%

 

 

 

MEJOR ELECTRONICA DE MEXICO, S.A. DE C.V. (Inactive)

Jurisdiction of Organization

 

Mexico

Type of Entity

 

Company

Employer of Tax ID Number

 

n/a

Chief Executive Office(s)

 

 

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

99%

 

 

 

SERVICIO DE GUARDERIAS, S.C. (Inactive)

Jurisdiction of Organization

 

Mexico

Type of Entity

 

Company

Employer of Tax ID Number

 

n/a

Chief Executive Office(s)

 

Brecha E 99 Nte.
Parque Industrial
Reynosa Reynosa, Tamaulipas Mexico C.P. 88780

Classes of Stock Outstanding

 

 

Stock Certificate Number(s)

 

 

Authorized Shares

 

 

Issued Shares

 

 

Shares Owned By

 

Magnetek, Inc.

Percent Ownership

 

99%

 

--------------------------------------------------------------------------------